UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6946


JOSEPH MILLER,

                 Plaintiff - Appellant,

          v.

CHRISTOPHER COLLIER, RN; NATALIE PURVIS, MD;          CHARLOES
ZEITLER, Psy D; CHRISTINE ANCHAN, LGSW; ADELA         VALADEZ-
MELTZER,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Ellen Lipton Hollander, District Judge.
(1:11-cv-03728-ELH)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Miller, Appellant Pro Se. Kathleen A. Ellis, Rebecca Ann
Sickenberger, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph      Miller    appeals     the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed    the   record     and     find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Miller v. Collier, No. 1:11-cv-03728-ELH (D. Md. May 15,

2012).     We dispense with oral argument because the facts and

legal    contentions     are     adequately   presented     in   the   materials

before    the   court    and   argument     would    not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        2